DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 12/18/2020.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites an image processor comprising a computer. This is unclear and found indefinite because in general art, in the field of endeavor, a computer comprises a processor. It is understood that this is illustrated in Figure 5. However, the Examiner wanted to point this out in a case the terminology is switched. The claim 15, stand alone,  is found to be indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT directed to a process, machine, manufacture or composition of matter. The claimed “computer program” are non-structural per se, and the specification does not exclude the “computer program” from being software (see, starting on page 20 line 12 continuing to page 21 of the specification). Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/103912 to Golden et al. (hereafter, “Golden”) in combination with Guibas, et al. (“Synthetic Medical Images from Dual Generative Adversarial Networks”, 31st Conference on Neural Information Processing Systems, NIPS 2017, pp. 1-9) (hereafter, “Guibas”).
With regard to claim 1 Golden discloses 1 method for generating synthetic medical image data (Fig. 22, 29-34, page 66 section C where CT/MR modalities are disclosed), comprising: acquiring first image data of an object (images are acquired by MRI and stored in database, page 24 section Training Databases) under examination including a first value for a property (pages 35-36, segmentation network section where full spatial context for all lesion candidates that need to be segmented at the intrinsic resolution of the scan is considered), the first image data being captured with a first magnetic resonance device at a first point in time (page 40 first paragraph where two scans from different times for the same patient are captured); acquiring second image data of the object under examination including a second value for the property (contrast, for example, on page 46; page 74 where brightness and contrast are disclosed), the second image data being captured with a second magnetic resonance device at a second point in time (page 40 first paragraph where two scans from different times for the same patient are captured); modifying the second image data to generate synthetic image data, the modifying including matching the second value of the property of the second image data to the first value (page 37 where referring to Fig. 17 the 3D image patches are matched with 3D Boolean masks, see co-registration section also continuing to pages 38-40, page 60, page 98); and providing the [synthetic] image data in electronic form as a data file (display section on page 40, top of page 41, reconstruction at bottom of page 67, MPR).
However, Golden does not expressly teach synthetic image per se. Guibas teaches synthetic medical images from dual GANs, and teaches generating synthetic medical images, see Introduction section, Fig. 2 on page 3, for example. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Golden’s reference to have specific pipeline to generate synthetic images of Guibas’ reference. The suggestion/motivation for doing so would have been to creating a novel image generation pipeline using a pair of GANs to promote increased stability, as suggested by Guibas’ in sections 1 and 2. 
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Guibas with Golden to obtain the invention as specified in claim 1. 
With regard to claim 3 Golden discloses wherein the first point in time and the second point in time differ by at least one day (page 40 first where two scans from different times for the same patient are captured, Fig. 47).
With regard to claim 4 Golden discloses wherein the first magnetic resonance device and the second magnetic resonance device have main magnetic fields which differ in strength from one another (different MRI pulse sequences are disclosed throughout the reference of Golden, page 10, page 83).
With regard to claims 5-6 Golden discloses wherein: the property is: a spatial resolution, a signal-to-noise ratio (SNR), and/or a contrast-to- noise ratio (CNR); and the first value is greater/less than the second value (pages 35-36, segmentation network section where full spatial context for all lesion candidates that need to be segmented at the intrinsic resolution of the scan is considered; parameter values starting on pages 46-47).
With regard to claim 7 Golden in combination with Guibas discloses, further comprising comparing the synthetic image data with the first image data to identify a modification of the object under examination (Guibas, page 2 section 3 Data; section 6 page 3, sections 9 and 10 on page 5).
With regard to claim 8 Golden discloses wherein the second image data is modified using a trained function (throughout the reference, beginning at page 24, with training databases and network training, continuing on page 41 for UNet architecture, training on page 55 onwards, etc.).
With regard to claims 13-16, claims 13-16 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 13-16. Both Golden and Guibas  discloses a device, a computer, a trained function, processor as shown Figs. 54-58 and 62 of Golden for example, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 17 Golden discloses wherein the first training point in time and the second training point in time differ by less than one week (page 40 first where two scans from different times for the same patient are captured, Fig. 47).
With regard to claim 18 Golden discloses wherein the property comprises a resolution and the function comprises a super-resolution convolutional neural network (pages 35-36, segmentation network section where full spatial context for all lesion candidates that need to be segmented at the intrinsic resolution of the scan is considered; Figs. 54 and 57 and its respective sections in the specification).
With regard to claim 19 Golden discloses wherein the property comprises a contrast (contrast, for example, on page 46; page 74 where brightness and contrast are disclosed) and the function comprises a generative adversarial network (Guibas, GAN section 5 on page 3).
With regard to claim 20, claim 20 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 20. Golden discloses a trained function including CNN and GAN (Guibas) shown in Fig. 54-57, starting at page 28 and onwards for proposal network, proposal network training, classification/segmentation network sections, section training on page 55, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
Allowable Subject Matter
Claims 2 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guibas, et al. (“Synthetic Medical Images from Dual Generative Adversarial Networks”, 31st Conference on Neural Information Processing Systems, NIPS 2017, pp. 1-9). Guibas discloses a method for generating synthetic medical image data (abstract, two stage pipeline for generating synthetic medical images from a pair of GANs), comprising: acquiring first image data of an object under examination including a first value for a property, the first image data being captured with a first magnetic resonance device at a first point in time (Introduction section with MRI and CT 3D images, obtaining retina fundus image, sections 2 and 3); acquiring second image data of the object under examination including a second value for the property, the second image data being captured with a second magnetic resonance device at a second point in time (see Fig. 2 where pipeline is illustrated, stage I has multiple ‘real’ images that are used to further process, section 6, stage I GAN); modifying the second image data to generate synthetic image data, the modifying including matching the second value of the property of the second image data to the first value (Fig. 2, stage II GAN in section 7, the mapping between two classes of images, sections 8 and 9); and providing the synthetic image data in electronic form as a data file (see synthetic dataset, Fig. 2, sections 10/11 for results where synthetic image data in data file is shown as real vs. synthetic, for example).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669